On Application for Rehearing

PER CURIAM.
A majority of this court adheres to the view that the motion to quash should be overruled because the crime of simple escape, La.R.S. 14:110 A (1) is charged by bills of information.
The applicants additionally point out that the bills incorrectly attempt to label the offense charged as a felony. Since the defendants were not “sentenced” to the Department of Corrections, they are subject only to imprisonment without hard labor for not more than one year.1
With this clarification, our original decree is reinstated. The state is reserved the right to apply for rehearing within the applicable delay, should the state feel that this clarification represents any change in our original ruling.

. See La.R.S. 14:110 A: “ * * * Whoever not having been sentenced to the Department of Corrections commits the crime of simple escape, shall be imprisoned for not more than one year and any such sentence shall not run concurrently with any other sentence.” (Italics ours.)